DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2020/0058800) in view of Sung et al (US Patent no. 10,170,484) and Xie et al (US Publication No. 2019/0214473).
Fig 2, the first structure comprising a plurality of semiconductor layers over the semiconductor substrate Fig 2; a first fin Fig 7,122 extending from the semiconductor substrate in a second region of the semiconductor substrate Fig 7, the first fin comprising a semiconductor material over the semiconductor substrate Fig 7, the semiconductor material having a constant composition ¶0023, a top surface of the semiconductor material being level with a top surface of a topmost semiconductor layer of the plurality of semiconductor layers Fig 7 and 17, a bottom surface of the semiconductor material being level with a bottom surface of a bottommost semiconductor layer of the plurality of semiconductor layers Fig 7; and a gate stack extending over the first nanostructure and the first fin Fig 21. Wang discloses all the limitations but silent on the plurality of semiconductor layers to be nanostructures. 
Whereas Sung discloses a nanostructure channel (Column 3, lines 15-30); wherein a first gate stack extending over the first nanostructure, the first gate stack having a longitudinal axis extending in a first direction; and a second gate stack extending overFig 7A. Wang and Sung are analogous art because they are directed to Gate all around FETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary 
Whereas Xie discloses wherein the first nanostructure has a first width in the first direction from 10 nm to 40 nm, and wherein the first fin has a second width in the first direction from 6 nm to 8 nm ¶0047-0048 Fig 3B. Wang and Xie are analogous art because they are directed to Gate all around FETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the channel region of Wang and incorporate the teachings of Xie since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 15, Wang discloses wherein the gate stack extends along the top surface, sidewalls, and a bottom surface of the topmost semiconductor layer, the gate stack extends along a top surface and sidewalls of the bottommost semiconductor layer, and the gate stack extends along the top surface and sidewalls of the semiconductor material Fig 20-21.
	Regarding claim 16, Sung discloses wherein the first region comprises an NMOS region and the second region comprises a PMOS region Fig 2A-2B.

Regarding claim 18, Wang discloses wherein the semiconductor material and each semiconductor layer of the plurality of semiconductor layers comprise silicon ¶0027.
Regarding claim 19, Wang discloses further comprising: a first epitaxial source/drain region adjacent the gate stack, wherein the first epitaxial source/drain region contacts the semiconductor layers of the plurality of semiconductor layers; and a second epitaxial source/drain region adjacent the gate stack, wherein the second epitaxial source/drain region contacts the semiconductor material ¶ 0034, 0062-0063. Fig 20-21.
Regarding claim 20, Wang discloses further comprising inner spacers Fig 18, 260 ¶ 0072 extending between adjacent semiconductor layers of the plurality of Fig 18-21.
Allowable Subject Matter
Claims 1-13 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration of Applicant’s response filed on January 14, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein the first transistor and the second transistor are formed over the substrate, wherein the substrate comprises an anti-punch-through region in a top portion of the substrate, and wherein the anti-punch-through region extends continuously below the first channel region, the second channel region, and the source/drain region”, as recited in independent claim 1 and “the multi- layer semiconductor stack comprising alternating layers of a first semiconductor material and a second semiconductor material different from the first semiconductor material, the multi-layer semiconductor stack comprising a first etch stop layer of the first semiconductor material and a second etch stop layer of the second semiconductor material; etching the multi-layer semiconductor stack to form a first opening exposing the semiconductor substrate; forming a third semiconductor material filling the first opening; removing the first etch stop layer; etching the multi-layer semiconductor stack and the semiconductor substrate to form a first nanostructure extending from the semiconductor substrate; etching the third semiconductor material and the semiconductor substrate to form a first fin extending from the semiconductor substrate; removing the second etch stop layer”, as recited in independent claim 7.
Claims 2-6, 8-13 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811